Exhibit 10.23

Amendment No. 2 to the Amended and Restated Employment Agreement

with Steven E. Keller

This Amendment No. 2 to the Amended and Restated Employment Agreement dated as
of December 15, 2008, as amended (the “Agreement”) by and between Affinia Group
Inc. (the “Company”) and Steven E. Keller (“Executive”) is made this 29th day of
August 2012. Capitalized terms used herein without definition have the meanings
assigned to such terms under the Agreement.

The Company and Executive have determined that it is in their best interests to
amend the Agreement to provide for an automatic extension of the Employment Term
upon the occurrence of a Change of Control. In consideration of the mutual
covenants contained herein and the continued employment of Executive by the
Company, the parties agree as follows:

1. Term of Employment. Section 1 of the Agreement is hereby amended to add a new
proviso at the end of the last sentence of Section 1 to read as follows:

“; provided further that, upon the occurrence of a Change of Control (as defined
in the Affinia Group Holdings Inc. 2005 Stock Incentive Plan) during the
Employment Term, the Employment Term shall be automatically extended until the
first December 31 following the 18 month anniversary of the Change of Control
date.”

2. Except as expressly amended hereby, the terms of the Agreement shall be and
remain unchanged and the Agreement as amended hereby shall remain in full force
and effect.

IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to be
duly executed.

 

AFFINIA GROUP INC.

/s/ Terry R. McCormack

By:   Terry R. McCormack   Chief Executive Officer

/s/ Steven E. Keller

Steven E. Keller